Giordano, Halleran & Ciesla A Professional Corporation Attorneys At Law Please Respond To: U.S. Postal Service Address: Post Office Box 190 Middletown, New Jersey 07748 Or: Hand Delivery and Overnight Service Address: 125 Half Mile Road, Suite 300 Red Bank, New Jersey 07701 (732) 741-3900 Fax: (732) 224-6599 www.ghclaw.com JOHN C. GIORDANO, JR. FRANK R. CIESLA BERNARD J. BERRY, JR. JOHN A. AIELLO MICHAEL J. GROSS JOHN A. GIUNCO SHARLENE A. HUNT PHILIP D. FORLENZA MICHAEL J. CANNING r PAUL H. SCHNEIDER ELIZABETH CHRISTIAN ANDREW B. ROBINS MICHAEL A. BRUNO KURT E. ANDERSON PAUL T. COLELLA GERALD P. LALLY SEAN E. REGAN r TARA PHELAN CARVER RACHEL M. RINNINSLAND DONALD F. CAMPBELL, JR. BRIAN H. HARVEY MELISSA V. SKROCKI AFIYFA H. ELLINGTON CRAIG M. GIANETTI ARI G. BURD JAY S. BECKER TIMOTHY D. LYONSr J. SCOTT ANDERSON PETER B. BENNETT LAURENCE I. ROTHSTEIN ROBERT J. FEINBERG r PATRICK S. CONVERY MICHAEL A. PANE, JR. MICHAEL J. VITIELLO STEVEN M. DALTON PAMELA J. KNAUER TIMOTHY J. DENGLER CATHERINE J. BICK MONICA J. CERES MARC D. POLICASTRO JOSEPH C. DeBLASIO LISA MICELI WATERS MATTHEW J. CERES KELLY D. GUNTHER LOUIS D. TAMBARO MICHAEL D. PAWLOWSKI MATTHEW N. FIOROVANTI JOHN L. SIKORA VINCENT M. DeSIMONE JACLYN B. KASS OF COUNSEL: JOHN R. HALLERAN S. THOMAS GAGLIANO THOMAS A. PLISKIN RONALD P. HEKSCH DERRICK A. SCENNA STEVEN J. CORODEMUS EDWARD S. RADZELY JOHN C. GIORDANO (1921-1989) rCERTIFIED BY THE SUPREME COURT OF NEW JERSEY AS A CIVIL TRIAL ATTORNEY DIRECT DIAL NUMBER DIRECT EMAIL CLIENT/MATTER NO. (732) 741-3900 info@ghclaw.com 10971/0047 EXHIBIT January 22, 2009 Central
